 1

 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
 9
10   VAUGHN H. WHITMORE,                       Case No. 2:19-cv-08755-SB-PD
11                      Plaintiff,             ORDER ACCEPTING FINDINGS,
12                                             CONCLUSIONS, AND
               v.
                                               RECOMMENDATIONS OF
13   FEDERAL BUREAU OF PRISONS,                UNITED STATES MAGISTRATE
     et al.,                                   JUDGE
14
                        Defendants.
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed Plaintiff’s

18   Complaint, the records on file herein, and the Report and Recommendation of

19   United States Magistrate Judge. No objections to the Report and

20   Recommendation have been filed. The Court accepts the findings and

21   recommendations of the Magistrate Judge and adopts them as its own

22   findings and conclusions.
           IT IS THEREFORE ORDERED that Plaintiff’s Complaint and the
23
     action is dismissed without prejudice.
24
     Dated: June 17, 2021
25
26
27                                               Stanley Blumenfeld, Jr.
                                                United States District Judge
28
